DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 8, 10, 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 calls for using a combination of pressure data from testing and reference sensors to determine an arterial blood pressure measurement; the disclosure does set forth performing measurements of pressure from each sensor (paragraph [0038]), but does not set forth any method of combining the two measurements. The only disclosure of combining any measurements from each sensor is, at best, a comparison of measures of tissue elasticity from each sensor for correcting a pressure measurement from the reference sensor (paragraphs [0038], [0043]). As such, the disclosure does not reasonably convey possession of combining pressure measurements from a testing sensor and a reference sensor to determine a blood pressure at the time the invention was filed.
Still further, claim 30 calls for also determining a correction from the reference sensor data which is applied to the testing sensor data to determine the blood pressure measurement; as the blood pressure measurement requires combining the data from both sensors, this appears to call for correcting the testing sensor data and then combining it with the reference sensor data, which also has not been disclosed. 

Claims 1-3, 5, 7, 8, 10, 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 calls for using a combination of pressure data from testing and reference sensors to determine an arterial blood pressure measurement, but does not provide any disclosure of doing so in the specification. The invention is directed to tonometric measurements, such that merely subtracting a reference value would not be equivalent to subtracting ambient noise or light signals that might be interfering with those types of measurements and would not be obvious to one of ordinary skill or routine given the state of the art. The disclosure only has description of combining/comparing other values (tissue elasticity), not pressure, as discussed above. As such, it would require undue experimentation for one of ordinary skill in the art to determine a method for accurately combining tonometric reference and testing pressure measurements to determine a blood pressure, and they would not be able to make or use the invention as presented.

Claims 13, 14, 16, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 calls for determining a tissue elasticity based on a combination of sensed cardiac pulses, pressure data, and distance of compression/tonometer travel. The disclosure indicates that tissue elasticity can be calculated from compression distance alone (paragraph .

Claims 13, 14, 16, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 calls for determining a tissue elasticity based on a combination of sensed cardiac pulses, pressure data, and distance of compression/tonometer travel. As noted above, the disclosure provides no working examples or direction for how to perform this determination. The low level of predictability in the art due to physiological conditions varying greatly between subjects would result in one of ordinary skill in the art requiring undue experimentation to make or use the invention as claimed somehow determining a tissue .

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 27 calls for determining a tissue elasticity based on a combination of sensed cardiac pulses, pressure data, and distance of compression/tonometer travel. As noted above, the disclosure provides no working examples or direction for how to perform this determination. The low level of predictability in the art due to physiological conditions varying greatly between subjects would result in one of ordinary skill in the art requiring undue experimentation to make or use the invention as claimed somehow determining a tissue elasticity based on a combination of sensed cardiac pulses, pressure data, and distance of compression/tonometer travel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 defines that the plurality of pressure sensors includes a second pressure sensor; claim 1 already defines a second pressure sensor. It is entirely unclear if this refers to the second pressure sensor, or a second testing sensor, or some other second type of sensor. 
Claim 30 calls for determining and applying a correction from the reference sensor data to the pressure data from the testing sensor to determine the arterial blood pressure measurement; claim 1 defines that the arterial blood pressure measurement is based on a combination of these measurements. It is unclear how this correction factor relates to the combination – whether it is applied to the testing sensor data before that data is then combined with the reference sensor data? Or if this is intended to replace the combination of data from both sensors? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 8, 10, 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an arterial blood pressure measurement based on a combination of testing sensor 

Claims 13, 14, 16, 18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butterfield (US 5158091).
Regarding claim 1, Butterfield discloses a blood pressure measurement and monitoring device, the device comprising: a wearable device (figures 1, 2); a tonometry device coupled to the wearable device and configured to compress an artery (column 5 line 45 to column 6 line 22); a sensor pad attached to the wearable device and adjacent the tonometry device (element 44); a sensor array integrated within the sensor pad for continuous, unobtrusive blood pressure monitoring (elements 48), the sensor array having a first pressure sensor that is a testing sensor (column 13 line 65 to column 14 line 24), and a second pressure sensor that is a reference sensor (column 14, lines 25-31); an electric control unit in communication with the sensor array (element 106), the electric control unit configured to: receive first pressure data from the testing sensor and receive second pressure data from the reference sensor (column 13, lines 28-48); and determine an arterial blood pressure measurement based on a combination of the first pressure data and the second pressure data (column 9, lines 29-56); and wherein when the sensor array is positioned on the subject, the testing sensor is adjacent to the artery and the reference sensor is situated away from the artery, such that a surface of the reference sensor contacts tissue not including the artery (column 9, lines 29-56). The Examiner notes that the 
Regarding claim 24, Butterfield further discloses that the electric control unit is configured to determine the testing sensor and reference sensor within the array (column 9, lines 29-56).
Regarding claim 25, Butterfield further discloses that the sensor array includes a flexible substrate configured to conform to nonplanar geometries when the sensor array is positioned on the subject (element 34).
Regarding claim 30, Butterfield further discloses determining a correction from the reference sensor data and applying the correction to the first pressure data as part of determining the arterial blood pressure measurement (column 14, lines 25-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US 5158091).
Regarding claim 5, Butterfield discloses a single column or row of pressure sensors; however, it would have been obvious to add a second column or row, resulting in at least two In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04).
Regarding claim 29, Butterfield further discloses a switch for each sensor which are configured to be activated to allow receipt of data from their respective pressure sensors (elements 128; see figure 9); as modified to be configured in an array with rows and columns of sensors, each would have a respective interconnect also configured in rows and columns.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in in view of Muehlsteff (US 2008/0194917).
Regarding claim 2, Butterfield does not disclose the wearable device including a hat, headband, or headphones. Muehlsteff teaches a monitoring device that monitors blood pressure and which is located in a hat (paragraph [0030]). It would have been obvious to one of ordinary skill in the art, before the invention was filed, to have made the device of Butterfield and placed the sensor in a hat, as taught by Muehlsteff, in order to allow alternate monitoring sites. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of US 2010/0110368 A1 ('CHAUM').
Regarding claim 3, Butterfield does not disclose that the wearable device includes a pair of glasses having a frame and a pair of temples. Chaum discloses a pair of glasses having a frame and a pair of temples (figure 2; paragraph [0109]), wherein at least one of a width of the .

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield and further in view of Moon (US 2010/0298650).
Regarding claim 7, Moon teaches a body-worn blood pressure measurement and monitoring device (paragraph [0010]) which includes components configured to determine a first arterial blood pressure (paragraph [0025], [0061]); and a hemodynamic sensor configured to emit light and detect optical data based on the emitted light (paragraph [0011]), and an ECG sensor coupled to the wearable device and configured to detect ECG data (paragraph [0011], [0063]), with an electric control unit (paragraph [0011]) configured to cause the hemodynamic sensor to emit light and detect the optical data (paragraph [0011]), receive ECG data from the ECG sensor (paragraph [0011]), and determine a second arterial blood pressure measurement based on the optical data and the ECG data (paragraph [0010], [0011]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the device of Butterfield as part of a system with an additional blood pressure measurement device, as taught by Moon, in order to allow calibration and comparison of measurements from different modalities.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield and further in view of Martin (US 2008/0064968).
Martin teaches a tonometric blood pressure monitoring device (paragraph [0023]) which additionally includes pulse wave velocity sensors configured to measure a speed of a cardiac pulse propagation along the artery being monitored (paragraphs [0073]-[0074]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Butterfield and included pulse wave velocity monitoring, as taught by Martin, in order to observe indications of artery condition.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Batkin (US 2012/0283583).
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Eckerle (US 4269193).
Regarding claim 26, Butterfield does not disclose that the sensor pad is configured to adjust a pressing angle of the sensor array using at least one of spring or screw to press and adjust the angle. Eckerle teaches a blood pressure measurement and monitoring device comprising a tonometry device configured to compress a superficial temporal artery (column 3, lines 52-56), a sensor pad and sensor array for continuous blood pressure monitoring ,the sensor array having a testing sensor configured to be positioned adjacent the artery when in use and a reference sensor configured to contact tissue “away” from and not overlaying the artery when in use (elements 20; see figure 2), where array the comprises springs connected to the sensor pad configured to apply an external pressure to the artery and allow adjustment of a pressing angle (elements 24, 28). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Butterfield with a spring to .

Response to Arguments
Applicant's arguments filed 11 September 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1+ have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No art is currently applied against claims 13, 14, 16, 18, 21, 22, 27, and 28; however, the claims are not allowable due to the numerous rejections under 112 and 101 above, and the question of prior art will be revisited upon resolution of these other issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791